DETAILED ACTION
Claim Objections
1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 have been renumbered 22.
Misnumbered claim 24 have been renumbered 23.
Misnumbered claim 25 have been renumbered 24.
Misnumbered claim 26 have been renumbered 25.
Misnumbered claim 27 have been renumbered 26.
23. The computer-implemented method of claim 21 .
Allowable Subject Matter
2.	Claims 1-21 and 23-27 are allowed.
	Ding et al. (US 20200090519) teaches a annotation tool is operable for receiving selected points of interest on the plurality of images from an annotator, segmenting the training images based on the selected points of interest, annotating the plurality of training images, and saving the results as a json file or the like, wherein the selected points of interest utilize one or more classes of markers, and wherein the plurality of training images are annotated using one or more classes of representations based on the one or more classes of markers.
Estrada et al. (US 20170061625) teaches a system for broad area geospatial object recognition, identification, classification, location and quantification, comprising an image manipulation module to create synthetically-generated images to imitate and augment an existing quantity of orthorectified geospatial images; together with a deep learning module and a convolutional neural network serving as an image analysis module, to analyze a large corpus of orthorectified geospatial images, identify and demarcate a searched object of interest from within the corpus, locate and quantify the identified or classified objects from the corpus of geospatial imagery available to the system.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “slide a first window, a second window and a third window in a predefined path simultaneously on each training image of a training data set, a binary image containing a highlighted region of interest of the each training image, and a labeled image containing a plurality of tags representing one or more features of interest of the each training image; obtain a target matrix for each sample of the labeled image of the each training image contained within the third window during the sliding whenever the second window exists completely within the region of interest of the binary image of the each training image, wherein the target matrix comprises a weighted probabilistic distribution of the plurality of tags, and wherein a weight of a tag in the target matrix is based on a proportion of existence of a feature of interest represented by the tag in the each sample; provide each sample of the each training image contained within the first window along with a target matrix associated with each corresponding sample of the labeled image of the each training image as a training input to the CNN, whenever the second window exists completely within the region of interest of the binary image of the each training image; and train the CNN to recognize the each sample of the each training image to contain a proportion of at least one feature of interest based on a weighted representation of the at least one feature of interest in the target matrix associated with the each corresponding sample of the labeled image.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641